     Case 1:19-cv-00782-DAD-SAB Document 39 Filed 01/04/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   KAREEM J. HOWELL,                                  No. 1:19-cv-00782-DAD-SAB (PC)
12                      Plaintiff,
13          v.                                          ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS GRANTING
14   K. CRUZ, et al.                                    DEFENDANTS’ MOTION FOR SUMMARY
                                                        JUDGMENT AND DISMISSING THIS
15                      Defendant.                      ACTION WITHOUT PREJUDICE
16                                                      (Doc. Nos. 29, 36)
17

18

19          Plaintiff Kareem J. Howell is proceeding pro se and in forma pauperis in this civil rights

20   action brought pursuant to 42 U.S.C. § 1983. This matter was referred to a United States

21   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

22          On September 2, 2020, defendants filed a motion for summary judgment based upon

23   plaintiff’s alleged failure to exhaust his administrative remedies prior to filing suit as required by

24   § 1997e(a) of the Prison Litigation Reform Act of 1995 (“PLRA”). (Doc. No. 29.) After the

25   granting of an extension of time in which to do so, on October 13, 2020, plaintiff filed an

26   opposition to the motion for summary judgment and a response to defendant’s statement of

27   undisputed facts. (Doc. Nos. 31, 32, 33.) On October 21, 2020, defendants filed a reply. (Doc.

28   No. 35.)
                                                       1
     Case 1:19-cv-00782-DAD-SAB Document 39 Filed 01/04/21 Page 2 of 3


 1          On November 13, 2020, the magistrate judge issued findings and recommendations

 2   recommending that defendant’s motion for summary judgment be granted due to plaintiff’s

 3   failure to exhaust his administrative remedies prior to filing his complaint in this action. (Doc.

 4   No. 36.) Those findings and recommendations were served on plaintiff by mail on November 13,

 5   2020 and contained notice that any objections thereto were to be filed within thirty (30) days of

 6   service of the findings and recommendations. (Id. at 15–16.) On December 16, 2020, plaintiff’s

 7   objections to the pending findings and recommendations were filed on the docket (Doc. No. 37),

 8   and on December 21, 2020, defendants filed a response to plaintiff’s objections (Doc. No. 38).

 9          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), the court has conducted a

10   de novo review of this case. Having carefully reviewed the entire file, the court concludes that

11   the findings and recommendations are supported by the record and by proper analysis.

12          Plaintiff’s principle objection to the pending findings and recommendations is that

13   defendant’s motion should not be granted because he believes there is a genuine issue of material

14   fact concerning his ability to have exhausted the administrative remedies required by the PLRA.

15   (Doc. No. 37 at 3–4.) Plaintiff raises the argument that he was unable to exhaust the inmate

16   grievance process because defendant Raschke denied him a grievance form when plaintiff

17   requested one. (Id.) However, this argument was adequately and appropriately considered

18   previously by the findings and recommendations. (See Doc. No. 36 at 10–13.) The pending

19   findings and recommendations correctly described how there were multiple other means by which

20   plaintiff could have obtained an inmate grievance form, and that plaintiff’s own history of filing
21   such grievances demonstrated that he was well aware of alternate means to obtain inmate

22   grievance forms, which did not depend on the direct involvement of a staff member about whom

23   he wished to complain in his grievance. (Id. at 15.) Plaintiff has presented no persuasive

24   arguments for departing from this thorough analysis set forth in the findings and

25   recommendations.

26          Plaintiff also objects that the findings and recommendations because defendants did not
27   specify which administrative remedy he failed to exhaust. (Doc. No. 37 at 4.) Plaintiff is

28   mistaken, however, in this regard since defendant’s motion makes clear that the exhaustion
                                                       2
     Case 1:19-cv-00782-DAD-SAB Document 39 Filed 01/04/21 Page 3 of 3


 1   requirement refers to the need to first pursue the administrative grievance procedure made

 2   available to a prisoner. (See Doc. No. 29-3 at 1.)

 3          Accordingly,

 4          1.      The findings and recommendations issued on November 13, 2020 (Doc. No. 36)

 5                  are adopted in full;

 6          2.      Defendants’ motion for summary judgment filed on September 2, 2020 (Doc.

 7                  No. 29) is granted;

 8          3.      This action is dismissed, without prejudice, due to plaintiff’s failure to exhaust his

 9                  administrative remedies prior to filing suit as required by the PLRA; and

10          4.      The Clerk of the Court is directed to close this case.

11   IT IS SO ORDERED.
12
        Dated:     January 4, 2021
13                                                        UNITED STATES DISTRICT JUDGE

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      3
